Citation Nr: 1628703	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  16-11 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement an effective date prior to December 16, 2014, for the award of a total disability based on individual unemployability (TDIU).   

(An education issue on appeal is addressed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from November 2001 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO), which granted entitlement to a TDIU for portion for the period on appeal and denied an increased rating for PTSD.  

An education issue on appeal is addressed in a separate Board decision under separate cover, as it involves completely different facts and legal requirements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2015, the Veteran submitted a formal notice of disagreement (VA Form 21-0958) to the July 2015 rating decision, requesting a higher rating for PTSD and an earlier effective date for the award of a TDIU.  This was a timely initiation of an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  Thus, the Board has jurisdiction over these issues.  A statement of the case (SOC) has not been provided.  Therefore, the case must be remanded to provide a SOC on this matter.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues should not be returned to the Board unless a timely substantive appeal is received.  See 38 C.F.R. §§ 20.202, 20.302.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case for the issues of entitlement to an increased rating for PTSD and an earlier effective date for TDIU; along with the requirements for filing a substantive appeal.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

